DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 filed 10/05/2020 are the current claims hereby under examination.

Specification
The use of the term VACUATINER in [0002] and BD VACUATINER SAFETY-LOK in [0035] of the specification filed 10/05/2020, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The generic place holder “partition” without a transitional phrase is modified by the functional language “separates the tubular container into a first chamber and a second chamber” in claims 2 and 12.
Corresponding structure for the partition is described in claims 7-8, 11, 17-18, [0045]-[0047], and [0052] of the specification as filed 10/05/2020.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claims 5 and 12 a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close a size of the chambers must be to satisfy the limitation of “approximately.” For the purpose of examination, a size of the chambers must only be close to equal by visual inspection to be “approximately equal”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anraku (JP 2005253538 A).
Regarding Claim 1, Anraku discloses a blood collection device (title), comprising:
a tubular container (Fig. 2, tube main body 2) comprising a closed end (Fig. 1, bottom end is closed) and an open end (Fig. 1, opening end 2A) opposite the closed end (the ends are opposite in Fig. 1);
a plug (Fig. 1, plug 3) sealing the open end (Page 5 Under “Best Mode,” vacuum blood collection tube plug attached to the vacuum blood collection tube main body 2 so as to close the opening end 2a); and
a partition (Fig. 1, sliding member 4) within the tubular container (Page 5 under “Best Mode,”  [member 4] in liquid-tight contact with the inner wall surface of the vacuum blood collection tube main body 2).

Page 8, Paragraph starting with “Further,” space 14 provided between the vacuum blood collection tube stopper 3 and the sliding member 4) and a second chamber (The second chamber is space below the sliding member 4 into which it slides as seen in Figs. 3-4),
wherein the first chamber and the second chamber are evacuated such that a pressure within the first chamber and a pressure within the second chamber are lower than ambient pressure (Page 8, since the inside of the vacuum blood collection tube 1 is depressurized, when the needle portion 11 b of the blood collection needle 11 reaches the space 14 provided between the vacuum blood collection tube stopper 3 and the sliding member 4 (the first chamber), The blood is led from the blood vessel into the vacuum blood collection tube 1 to start blood collection. That is, blood passes from the blood collection subject's blood vessel through the blood collection needle 11 and flows into the vacuum blood collection tube 1 from the needle portion 11 b of the blood collection needle 11, while the sliding member 4 moves into the vacuum blood collection tube 1 (the second chamber)), 
wherein the partition is impermeable to air (Page 7 describes suitable materials for the sliding member, several of which are rubber which is a suitable air impermeable material as required by claim 7 of the instant application) and the first chamber and the second chamber are airtight (As described on Page 5-Page6, The first and second chamber are made out of various glasses which are “air tight”).

Regarding Claim 3, Anraku further discloses wherein the first chamber is proximate the plug and the second chamber is proximate the closed end (See Fig. 3. The examiner has defined the first chamber as the space proximal to the sliding member labeled 14 and the second chamber as the space proximate to the closed end).

In the depressurized state before the method described on page, the pressures are equal as the sliding member is a rest. If the pressure above the sliding member were greater, then the sliding member would slide backwards which only happens when a needle is inserted into the space 14. The blood then flows into the space 14, which increases this pressure to greater than the pressure underneath the sliding member and the sliding member slides backward to drawn more blood).

Regarding Claim 5, Anraku further discloses, wherein a size of the first chamber and a size of the second chamber are approximately equal (In Fig. 4, the chambers are approximately equal in diameter, length, and volume).

Regarding Claim 6, Anraku further discloses, wherein in response to blood being drawn into the first chamber, the pressure within the first chamber increases and the partition slides towards the closed end such that a size of the first chamber increases and a size of the second chamber decreases (From Page 8, when the needle portion 11 b of the blood collection needle 11 reaches the space 14 provided between the vacuum blood collection tube stopper 3 and the sliding member 4, The blood is led from the blood vessel into the vacuum blood collection tube 1 to start blood collection. That is, blood passes from the blood collection subject's blood vessel through the blood collection needle 11 and flows into the vacuum blood collection tube 1 from the needle portion 11 b of the blood collection needle 11, while the sliding member 4 moves into the vacuum blood collection tube 1. Therefore, the blood that has flowed in is collected in a space 14 provided between the vacuum blood collection tube plug 3 and the sliding member 4. See the change between Figs 3 and 4. The sliding member slides down and decreases the volume of the chamber which increases the pressure until equilibrium is reaches).

Regarding Claim 7, Anraku further discloses wherein the partition comprises a rubber plug (Page 7, sliding member body 4a is made of an appropriate material such as various rubbers. The broadest reasonable interpretation of a “plug” is an obstruction which the sliding member is), wherein an outer circumference of the rubber plug (Page 5, annular rib 4b of the sliding member) contacts the tubular container to form a seal (Page 5, in liquid-tight contact with the inner wall surface of the vacuum blood collection tube main body 2).

Regarding Claim 8, Anraku further discloses wherein the partition comprises a body (main body 4a) and an O- ring (annular rib 4b) coupled to an outer perimeter of the body (Page 7, made by molding the annular rib 4b on the side surface of the sliding member main body 4a), wherein the O-ring contacts the tubular container to form a seal (Page 5, in liquid-tight contact with the inner wall surface of the vacuum blood collection tube main body 2).
	
Regarding Claim 9, Anraku further discloses a lubricant disposed between the partition and the tubular container (Page 8, lubricating substance such as a lubricating fine powder such as ethylene or a crosslinked silicon resin may be sprayed or applied to the surface of the sliding member 4 or the inner wall surface of the vacuum blood collection tube main body 2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Anraku (JP 2005253538 A).
Regarding Claim 11, Anraku further discloses wherein the partition comprises an inner portion (See Fig. 2, sliding member body 4a) and an outer portion (See Fig. 2, annular rib 4b) surrounding the inner portion (See Fig. 2 Page 7, sliding member 4 may be formed by molding the sliding member main body 4a with these appropriate materials and then molding the annular rib 4b on the side surface of the sliding member main body 4a), wherein the inner portion has a first durometer (Page 7, sliding member body 4a is made of an appropriate material such as various rubbers, various elastomers, and various synthetic resins. Materials inherently have a durometer), wherein the outer portion has a second durometer (Page 7, Preferred examples of the material of the annular rib 4b include olefin, styrene, ester, urethane, amide, butadiene, isoprene, isobutylene, ethylenevinyl acetate, vinyl chloride, chlorinated ethylene. Materials inherently have a durometer).
Page 7). One of ordinary skill in the art would recognize that selecting two materials to create a sufficient two material seal is a mere design choice that would be obvious to make to optimize performance of the device either through ease of manufacturing or performance value. 

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anraku (JP 2005253538 A) in view of BD Life Sciences (Preanalytical Systems Product Catalog).
Regarding Claim 12, Anraku discloses a method of blood collection (Page 8, usage method of the said vacuum blood collection tube 1), comprising:
inserting a needle (Page 8, the needle portion 11a) of a blood collection set (Full set seen in Fig. 3 including holder 12, sheath 13, and collection device 1) into a vasculature of a patient (Page 8, inserted into the blood collection subject's blood vessel), wherein the blood collection set comprises:
an adapter (Fig. 3, holder 12), comprising a cannula (Fig. 3, needle 11b) and an elastomeric sheath (Fig. 3, sheath 13 described as made of an elastic material on Page 8), wherein the elastomeric sheath is coupled to the adapter and envelopes the cannula (See Fig. 3, the sheath is coupled to the holder 12 and envelopes the needle 11b);
needle 11b) into the blood collection device (Page 8, When the vacuum blood collection tube 1 is moved from the opening 12a of the holder 12 to the other end 12b, the needle portion 11b of the blood collection needle 11 penetrates the plug 3 for vacuum blood collection tube), 
wherein the blood collection device comprises:
a tubular container (Fig. 2, tube main body 2) comprising a closed end (Fig. 1, bottom end is closed) and an open end (Fig. 1, opening end 2A) opposite the closed end (the ends are opposite in Fig. 1);
a plug (Fig. 1, plug 3) sealing the open end (Page 5 Under “Best Mode,” vacuum blood collection tube plug attached to the vacuum blood collection tube main body 2 so as to close the opening end 2a); and
a partition (Fig. 1, sliding member 4) within the tubular container (Page 5 under “Best Mode,”  [member 4] in liquid-tight contact with the inner wall surface of the vacuum blood collection tube main body 2); 
wherein the partition separates the tubular container into a first chamber (Page 8, Paragraph starting with “Further,” space 14 provided between the vacuum blood collection tube stopper 3 and the sliding member 4) and a second chamber (The second chamber is space below the sliding member 4 into which it slides as seen in Figs. 3-6),
wherein the first chamber and the second chamber are evacuated such that a pressure within the first chamber and a pressure within the second chamber are lower than ambient pressure (Page 8, since the inside of the vacuum blood collection tube 1 is depressurized, when the needle portion 11 b of the blood collection needle 11 reaches the space 14 provided between the vacuum blood collection tube stopper 3 and the sliding member 4 (the first chamber), The blood is led from the blood vessel into the vacuum blood collection tube 1 to start blood collection. That is, blood passes from the blood collection subject's blood vessel through the blood collection needle 11 and flows into the vacuum blood collection tube 1 from the needle portion 11 b of the blood collection needle 11, while the sliding member 4 moves into the vacuum blood collection tube 1 (the second chamber)), 
wherein the partition is impermeable to air (Page 7 describes suitable materials for the sliding member, several of which are rubber which is a suitable air impermeable material as required by claim 7 of the instant application) and the first chamber and the second chamber are airtight (As described on Page 5-Page6, The first and second chamber are made out of various glasses which are “air tight”),
wherein in response to coupling the blood collection device to the blood collection set the pressure within the first chamber increases, and the partition slides towards the closed end such that a size of the first chamber increases and a size of the second chamber decreases (From Page 8, when the needle portion 11 b of the blood collection needle 11 reaches the space 14 provided between the vacuum blood collection tube stopper 3 and the sliding member 4, The blood is led from the blood vessel into the vacuum blood collection tube 1 to start blood collection. That is, blood passes from the blood collection subject's blood vessel through the blood collection needle 11 and flows into the vacuum blood collection tube 1 from the needle portion 11 b of the blood collection needle 11, while the sliding member 4 moves into the vacuum blood collection tube 1. Therefore, the blood that has flowed in is collected in a space 14 provided between the vacuum blood collection tube plug 3 and the sliding member 4. See the change between Figs 3 and 4. The sliding member slides down and decreases the volume of the chamber which increases the pressure until equilibrium is reaches)
Page 15); an extension tube (Page 15) comprising a distal end couple to the hub and a proximal end couple to an adapter (See Page 15, the tube, shown in white extends from a hub shown in pale yellow to an adapter shown also in pale yellow and smaller than the hub). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the needle hub coupled to the blood collection tube as taught by Anraku to be the system taught by BD Life Sciences as such a system is simple, easy to use, and protect against accidental needle stick injury (BD Life Sciences Page 15). One of ordinary skill in the art would recognize that combing the known technique of a blood collection set as taught by BD Life Sciences to the blood collection tube as disclosed by Anraku would yield only the predictable result of allowing blood to be drawn in a predictable manner. 

Regarding Claim 13, Anraku further discloses wherein the first chamber is proximate the plug and the second chamber is proximate the closed end (See Fig. 3. The examiner has defined the first chamber as the space proximal to the sliding member labeled 14 and the second chamber as the space proximate to the closed end).

Regarding Claim 14, Anraku further discloses wherein the pressure within the first chamber and the pressure within the second chamber are equal (In the depressurized state before the method described on page, the pressures are equal as the sliding member is a rest. If the pressure above the sliding member were greater, then the sliding member would slide backwards which only happens when a needle is inserted into the space 14. The blood then flows into the space 14, which increases this pressure to greater than the pressure underneath the sliding member and the sliding member slides backward to drawn more blood).

Regarding Claim 15, Anraku further discloses wherein the size within the first chamber and the size within the second chamber are approximately equal (In Fig. 4, the chambers are approximately equal in volume).

Regarding Claim 16, Anraku further wherein in response to blood being drawn into the first chamber, the pressure within the first chamber increases and the partition slides towards the closed end such that a size of the first chamber increases and a size of the second chamber decreases (From Page 8, when the needle portion 11 b of the blood collection needle 11 reaches the space 14 provided between the vacuum blood collection tube stopper 3 and the sliding member 4, The blood is led from the blood vessel into the vacuum blood collection tube 1 to start blood collection. That is, blood passes from the blood collection subject's blood vessel through the blood collection needle 11 and flows into the vacuum blood collection tube 1 from the needle portion 11 b of the blood collection needle 11, while the sliding member 4 moves into the vacuum blood collection tube 1. Therefore, the blood that has flowed in is collected in a space 14 provided between the vacuum blood collection tube plug 3 and the sliding member 4. See the change between Figs 3 and 4. The sliding member slides down and decreases the volume of the chamber which increases the pressure until equilibrium is reaches).

Regarding Claim 17, Anraku further discloses wherein the partition comprises a rubber plug (Page 7, sliding member body 4a is made of an appropriate material such as various rubbers. The broadest reasonable interpretation of a “plug” is an obstruction which the sliding member is), wherein an outer circumference of the rubber plug (Page 5, annular rib 4b of the sliding member formed integrally to the member 4 on page 7) contacts the tubular container to form a seal (Page 5, in liquid-tight contact with the inner wall surface of the vacuum blood collection tube main body 2).

Regarding Claim 18, Anraku further discloses wherein the partition comprises a body (main body 4a) and an O- ring (annular rib 4b) coupled to an outer perimeter of the body (Page 7, made by molding the annular rib 4b on the side surface of the sliding member main body 4a), wherein the O-ring contacts the tubular container to form a seal (Page 5, in liquid-tight contact with the inner wall surface of the vacuum blood collection tube main body 2).

Regarding Claim 19, Anraku further discloses a lubricant disposed between the partition and the tubular container (Page 8, lubricating substance such as a lubricating fine powder such as ethylene or a crosslinked silicon resin may be sprayed or applied to the surface of the sliding member 4 or the inner wall surface of the vacuum blood collection tube main body 2). 

Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claims 10 and 20, the prior art relied upon in the rejections above, and the prior art discovered during search and consideration of the claims fails to teach or reasonably suggest the limitation of a tubular container comprising another air impermeable partition further separating the container into a third airtight chamber. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nanba (US 20020153316 A1) Fig. 26 and [0090] The inside of said blood cell collection container 5 is divided by said piston 26 into two chambers, the chamber above said piston 26 defining an air layer region 28 while the other chamber beneath said piston 26 defining a blood cell protective solvent containing region 29.
Li (CN 109199406 A) Abstract and Fig. 2 “adjustable negative pressure of vacuum blood collecting tube, comprising a tube body and a plugging sealing stopper at the opening of the tube body, the tube body is provided with the outside of the negative pressure cavity and a pressure regulating cavity connected with the outside, wherein the vacuum blood collecting tube further comprises a sealing piston set in said pipe body, the said pipe body is divided into the negative pressure cavity and a pressure regulating cavity.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791